DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Election/Restrictions
Applicant’s election without traverse of claims 1 through 10 in the reply filed on 9/21/21 is acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 through 8 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kanamori (US 2020/0203329).
Regarding claim 1.
Kanamori teaches a semiconductor device comprising: a substrate (101); a logic circuit (120,160,170) provided on the substrate (101) (paragraph 45) (fig 4); a memory cell array (S2,230), provided over the logic circuit (120,160,170), that includes a plurality of electrode layers (230) stacked on top of one another and a semiconductor layer (S2,201) (paragraph 50-53) provided over the plurality of electrode layers  (230)(paragraph 58-60);  a first plug and a second plug (260) provided above the logic circuit and electrically 
Regarding claim 2.
Kanamori teaches the bonding pad and the metallic wiring layer are provided in a same wiring layer (fig 4).
Regarding claim 3.
Kanamori teaches the first and second plugs (260) are laterally spaced apart from the memory cell array (230) (fig 4).
Regarding claim 4.
Kanamori teaches the semiconductor layer (201) is provided in a source line, and the metallic wiring layer (205a) is provided in a source wiring layer (paragraph 69).
Regarding claim 5.
 Kanamori teaches the metallic wiring layer (205a) is provided over the semiconductor layer (201) (fig 4).
Regarding claim 6.
Kanamori teaches the metallic wiring layer (205a) is provided on an upper surface and on a side surface of the semiconductor layer (201) (Fig 4).
 Regarding claim 7.
Kanamori teaches the metallic wiring layer (205a,b) is provided on the semiconductor layer (201) and on the second plug (261) (fig 4).
 Regarding claim 8.
Kanamori teaches the semiconductor layer (201) is provided on the second plug (261), and wherein the metallic wiring layer (205) is provided on the semiconductor layer (201) and electrically connected to the second plug (261) via the semiconductor layer (201) (fig 4).
 Regarding claim 10.
 Kanamori teaches 
 a plurality of first pads (180) provided on the substrate (101); and a plurality of second pads (280) respectively provided on the plurality of first pads (180), wherein each of the memory cell array (230), the first plug, and the second plug (260,261) is electrically connected to the logic circuit (120,160,170) via at least one of the plurality of first pads and at least one of the plurality of second pads (fig 4) (paragraph 42).
  Claim(s) 1, 2, 4, 5, 7, 9, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yada (US 2020/0227397).
Regarding claim 1.
Yada teaches a semiconductor device comprising: a substrate; a logic circuit provided on the substrate; a memory cell array (132,146,232,246), provided over the logic circuit (750), that includes a plurality of electrode layers (146,246) stacked on top of one another and a semiconductor layer (10) provided over the plurality of electrode layers;  a first plug and a second plug provided above the logic circuit and electrically connected to the logic circuit; a bonding pad (688) provided on the first plug; and a metallic wiring layer (SL) provided on the memory cell array, electrically connected to the semiconductor layer and the second plug (fig 22) (paragraph 137-157).
  
    PNG
    media_image1.png
    829
    1302
    media_image1.png
    Greyscale

   Regarding claim 2.
Yada teaches the bonding pad and the metallic wiring layer are provided in a same wiring layer (fig 22).
Regarding claim 4.
Yada teaches the semiconductor layer is provided in a source line, and the metallic wiring layer is provided in a source wiring layer (fig 22) (paragraph 137-157).
Regarding claim 5.
Yada teaches the metallic wiring layer is provided over the semiconductor layer (10) (fig 22).
 Regarding claim 7.
Yada teaches the metallic wiring layer is provided on the semiconductor layer (10) and on the second plug (fig 22).
 Regarding claim 9.
  Yada teaches a first insulating film provided on the memory cell array, wherein the metallic wiring layer includes a first portion provided on the memory cell array with the first insulating film disposed therebetween and a second portion provided on the memory cell array in the first insulating film (fig 22).
  
    PNG
    media_image2.png
    858
    1167
    media_image2.png
    Greyscale

   Regarding claim 10
 Yada teaches a plurality of first pads (688) provided on the substrate; and a plurality of second pads (988) respectively provided on the plurality of first pads, wherein each of the memory cell array, the first plug, and the second plug is electrically connected to the logic circuit via at least one of the plurality of first pads and at least one of the plurality of second pads (fig 22) (paragraph 137-157). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817              

/BRADLEY SMITH/Primary Examiner, Art Unit 2817